UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1052


JEAN MURAT MONTREVIL,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 9, 2018                                         Decided: August 16, 2018


Before GREGORY, Chief Judge, and WILKINSON and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Joshua Bardavid, New York, New York, for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Kiley Kane, Senior Litigation Counsel, Julie M. Iversen, Senior
Litigation Counsel, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jean Murat Montrevil, a native and citizen of Haiti, petitions for review of the Board

of Immigration Appeals’ amended order denying his motion to reopen. Montrevil’s motion

was untimely filed and number-barred, and the Board declined to exercise its sua sponte

authority to reopen his proceedings.

       We lack jurisdiction to review how the Board exercises its sua sponte discretion.

See Lawrence v. Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552
F.3d 397, 400-01 (4th Cir. 2009). Additionally, as we have previously determined, see

Montrevil v. Gonzales, 343 F. App’x 861 (4th Cir. 2009), we lack jurisdiction to consider

Montrevil’s petition for review absent a colorable constitutional claim or question of law,

see 8 U.S.C. § 1252(a)(2)(C), (D) (2012).        Because we are barred from reviewing

Montrevil’s challenges to the Board’s denial of his motion for sua sponte reopening and

Montrevil fails to raise any independent colorable constitutional claims or questions of law

under § 1252(a)(2)(D), we find ourselves without jurisdiction and therefore dismiss the

petition for review. We deny Montrevil’s motion to file a supplemental appendix and deny

the pending motion for stay as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2